Exhibit 10.43

 

LOGO [g283603g58g84.jpg]   LOGO [g283603g58d98.jpg]

October 26, 2011

Dear Vic:

We are very pleased to offer you employment with X-Rite, Incorporated as Senior
Vice President Sales and Marketing and Officer of the Company. In this position
you will report to the CEO and based in Grand Rapids, Michigan. I have outlined
the particular terms of your employment below:

 

  •  

Salary: Your salary will be set at a weekly rate of $5,769.23 ($300,000
annually). Performance evaluations occur after 90 days of employment and
annually in the 1st quarter.

 

  •  

Short-Term Incentive Plan: Effective January 1, 2012 you will be eligible to
participate in the Management Incentive Plan that will enable you to earn 48% of
your annual salary at target performance.

 

  •  

Long-Term Incentive: When you join, you will receive a equity award. This equity
award will consist of 50% in X-Rite stock options and 50% Restricted Stock
Awards. The number of options/RSA`s issued will be based on a value of $280,000
using the Company’s standard modified Black Scholes formula. The strike price
for the options and the grant date value of the RSA`s will be the closing price
on the day you join the Company. Vesting will be time based over a 3 year period
for options and performance based over a three year period for RSA`s.
Performance targets for RSA`s will be those targets agreed for X Rite`s senior
leadership team early in 2012 by the board of director`s for the performance
period 2012-2014.

X-Rite will pay you a bonus of $91,000 in Q1 2012 based on the fulfillment of
objectives agreed upon with you. X-Rite will guarantee you a minimum of 50% of
your 2012 X-Rite STI payment, payable in March 2013.

Beginning in 2012, to align with Senior Leadership Team’s equity awards, your
Long-Term Incentive award is expected to be, upon approval by the Compensation
Committee, comprised of both stock options and performance-based restricted
stock. The current mix is 50% of the annual targeted LTI value in the form of
restricted stock and 50% in the form of stock options. Targeted LTI levels are
based on X-Rite comparator group at the 50th percentile. Work is ongoing to
establish the size of this award for 2012. The award will be approximately
$150,000 based on the Board of Directors approval. The mix of this award between
stock options and performance based restricted stock is also still to be agreed
by the Board of Directors.

 

  •  

Vacation: You will be entitled to four weeks vacation and will remain at that
level until your X-Rite service entitles you to additional vacation under
X-Rite’s normal vacation policy. Also, you are immediately eligible for company
holidays scheduled during each calendar year.

 

  •  

Relocation Assistance: You will receive relocation benefits per the attached
Relocation Guidebook.

 

  •  

Insurance and Other Fringe Benefits: Your medical and dental benefits will begin
after 30 days of employment. Please see the enclosed benefit outline for
additional details. A Human Resources Representative will meet with you to
explain the entire package in detail once you begin your employment.

 

  •  

401K Program: You may begin the enrollment process in X-Rite’s 401(K) program
immediately. X-Rite currently matches 50 % of the first 6 % of pay you
contribute to your account each year.

 

LOGO [g283603g06q75.jpg]



--------------------------------------------------------------------------------

  •  

Severance Provision: You will be provided severance benefits for 12 months under
the X-Rite “Confidential Severance Agreement and Release” for Executive Band
participants unless your employment is terminated for performance, engaging in
conduct involving dishonesty, fraud, conduct intentionally injurious to X-Rite
or if you voluntarily terminate your employment from X-Rite.

 

  •  

Change of Control: In the event a Change in Control may arise you will be
eligible to participate in the X-Rite, Incorporated Change-in-Control Severance
Plan for Senior Executives. This Plan will allow you to be aligned with all CIC
provisions associated with 24 months of compensation and benefits.

No other benefits have been discussed outside of the enclosed benefits and this
offer letter. This offer of at–will employment is contingent upon passing a drug
screen before your initial start date, and signing a Confidential and
Proprietary Information Agreement. Please bring identification to satisfy
government I-9 requirements. On your first day of employment with X-Rite we will
schedule a new employee orientation.

Please indicate your acceptance in writing by signing below and returning one
original to us on or before October 31, 2011. To expedite the process you may
fax a copy of this acceptance confidentially to (616) 803-3832. Your fax will be
received confidentially by my office.

Sincerely,

 

/s/ John Ireland John Ireland Vice President, Human Resources

 

Acknowledged:   /s/ Vic Stalam       October 26, 2011   Vic Stalam       Date

 

LOGO [g283603g06q75.jpg]